PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/212,361
Filing Date: 18 Jul 2016
Appellant(s): Love et al.



__________________
Brenda D. Wentz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 8, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground of rejection is applicable to the appealed claims.
Claims 4-14, 16-19, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 6,114,014 issued to Ikeda et al. and JP 49-001606.   
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by a magnetic rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
Specifically, the backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin (i.e., polyvinyl chloride rubber), and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer of the base may be the same elastomer as that employed in the mat body (e.g., polyvinyl chloride rubber) (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).

See also the cited Japanese reference which discloses a separable floor mat comprising a base 2 having a recess and frame-like edge made of thermoplastic synthetic resin, such as polyvinyl chloride, and a carpet 3 detachably filled inside (claim and Figure 2).  The floor mat has non-slip properties (i.e., rubbery, high coefficient of friction) (page 2, 2nd paragraph). Said thermoplastic polyvinyl chloride would necessarily be without crosslinks (e.g., unvulcanized). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute an unvulcanized, thermoplastic polyvinyl chloride elastomer for the vulcanized polyvinyl chloride base of Nagahama since said unvulcanized, thermoplastic polyvinyl chloride is known in the art to be suitable as a base material for floor mats, as evidenced by Ikeda and the Japanese reference. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a multi-component floor mat comprising a base that is relatively flexible, provides a close contact with the floor, and can be easily molded without requiring vulcanization). Therefore, claims 4-10, 12-14, 16-19, 21, 22, and 24 are rejected as being obvious over the cited prior art.
Regarding claim 11, while Nagahama is silent with respect to the pile face yarns being dyed, undyed, and/or printed, claim 11 is also rejected over the cited prior art.  Technically, in a broad sense, the options “dyed and undyed” are opposing options, which necessarily encompass any and all yarns.  Hence, claim 11 is rejected along with parent claim 4.  
Regarding claim 23, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment can be interpreted as providing a graded magnetic particle distribution.  Hence, claim 23 is also rejected as being obvious over the cited prior art.  
Regarding claim 26, Nagahama is silent with respect to the vulcanized rubber of the mat backing containing recycled rubber material (e.g., no recycled rubber present).  However, appellant’s claim limits the amount of recycled rubber to 0-40%, which encompasses no recycled rubber (i.e., all virgin rubber).  Hence, claim 26 is also rejected as being obvious over the cited prior art.  

(2) Response to Argument
Appellant traverses the prior art rejection of the claims by arguing the convex-concave structure of Ikeda’s auto floor mat would be a clear trip hazard in the floor mat of the present invention, while Nagahama emphasizes the need for the base component to be flat (Brief, paragraph spanning pages 3-4).  As such, appellant asserts a skilled artisan would not look to combine the Ikeda teachings with Nagahama and the Japanese reference and expect to successfully arrive at the presently claimed invention (Brief, paragraph spanning pages 3-4).  
In response, appellant’s argument is found unpersuasive since the rejection is not based upon modifying the structure or shape of the Nagahama floor mat base with that of Ikeda.  Rather, the rejection is based upon substituting one known suitable floor mat rubber material for another.  Ikeda’s teaching that thermoplastic polyvinyl chloride elastomers are suitable for floor mats is not limited by the particular structure or shape of Ikeda’s floor mat.  Ikeda explicitly states “A material for the base layer of the floor mat of the present invention may the same as those used in a conventional floor mat” (col. 13, lines 31-33).  Additionally, note the Japanese reference teaches a separable floor mat having a flat base, like Nagahama’s, which is also made of a thermoplastic polyvinyl chloride rubber.  Therefore, appellant’s argument is found unpersuasive.  
Appellant asserts Nagahama’s “Description of Prior Art” “teaches floor mats designed to be walked on are different from those utilized for flooring surfaces in an automobile (which are not designed to be walked on)” (Brief, paragraph spanning pages 3-4).  The examiner respectfully disagrees.  Looking to the Nagahama reference, one will not find any mention of automobile floor mats, much less a comparison of features between floor mats designed to be walked upon and auto floor mats.  Said “Description of Prior Art” merely discusses unitary and 
With respect to the Japanese reference, appellant states said reference “teaches ‘a vinyl chloride or other thermoplastic synthetic resin sheet’ as a base for the floor mat” (Brief, page 4, 1st paragraph).  Appellant asserts, “This is not the same as the claim recitation ‘unvulcanized polyvinyl chloride rubber” and argues the Office is reading limitations into the reference disclosure “that are not explicitly or implicitly stated” (Brief, page 4, 1st
Appellant cites GB 2195531 B issued to Hedley and asserts Hedley is evidence “that it is not well known to those skilled in the art that polyvinyl chloride is well known for use in floor mats, as asserted by the Office” (Brief, page 4, 2nd paragraph).  Appellant concludes “the combination of references fails to teach or consider all claim limitations…and furthermore, that a teaching away from its use is provided by the prior art” (Brief, page 4, 2nd paragraph).  
In response, the Hedley reference is not a reference of record.  It is not currently cited, nor has it not been previously cited on an Information Disclosure Statement (PTO-Form 1449) by appellant or on a Notice of References Cited (PTO-Form 892) by the examiner.  Moreover, it has not been relied upon for a prior art rejection at any point during prosecution.  As such, the teachings of Hedley are irrelevant to the prior art rejection presently on appeal.  
Appellant asserts improper piecemeal examination of the claims (Brief, page 5, 1st paragraph – page 6, 1st paragraph).  In response, an allegation of piecemeal analysis is not an appealable issue.  While piecemeal examination is to be avoided during prosecution, it is appropriate during any stage of prosecution to apply a newly found reference from an updated prior art search, whether an amendment has been made or not. Furthermore, any such piecemeal examination would not negate a proper prima facie rejection.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Cheryl Juska/Primary Examiner
Art Unit 1789     
January 13, 2022 


/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.